DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 09 August 2022 have been entered and overcome the claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-12 and 14-16 were allowed in the previous office action.  The reasons are repeated in this office action.  Applicant’s amendment to independent claim 17, upon which claims 19-21 depend, is sufficient to overcome the outstanding rejection over Moon.  Thus, the instant application is now in condition for allowance.
Regarding independent claim 1, the closest prior art of record, Moon (US 2018/0358520), neither shows or suggests a light emitting diode comprising, in addition to other limitations of the claim, at least one light emitting diode chip disposed on a circuit board; and a dam disposed on the circuit board to surround the light emitting diode chip while being spaced apart from a side surface of the light emitting diode chip, wherein the dam has a portion having a curved shape.
Due to their dependencies upon independent claim 1, claims 2-12 and 14-16 are also allowable.
Regarding independent claim 17, the closest prior art of record, Moon (US 2018/0358520), neither shows or suggests a backlight unit comprising, in addition to other limitations of the claim, a light emitting diode; and an optical member disposed on the light emitting diode and overlapping the light emitting diode in a thickness direction of the light emitting diode.
Due to their dependencies upon independent claim 17, claims 18-21 are also allowable.
The subject light emitting diode structure described earlier is provided for suppressing a spot phenomenon while improving luminous uniformity.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        12 August 2022